Citation Nr: 1604584	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  15-11 177	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability for a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from December 1968 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction rests with the RO in Anchorage, Alaska, from where this appeal was certified.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a combined disability rating of 90 percent from January 3, 2012.  

2.  Throughout the pendency of the appeal, the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSION OF LAW

Throughout the pendency of the appeal, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to a TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the veteran to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a); see also 38 C.F.R. §§ 3.340, 3.341.  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  38 C.F.R. § 4.16(a).  As the Veteran has a 90 percent combined disability rating for his physical and mental impairments as of January 3, 2012, he meets the schedular criteria as of that date.  Id.

Throughout the pendency of the appeal, the Veteran has reported that he has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, which include diabetes mellitus with retinopathy, cataracts, erectile dysfunction, and hypertension; posttraumatic stress disorder (PTSD); peripheral neuropathy in the upper and lower extremities; bilateral hearing loss; and tinnitus.  

The Veteran asserted that he was unable to work as a truck driver any longer because his tremors prevented him from completing the required forms for the Department of Transportation.  He also indicated that he was required by the Department of Transportation to test his blood sugar several times per day, and he was unable to do this because he could not use a needle because of the tremors.  The Veteran reported that he relies on his family to administer his insulin and help with his personal hygiene.  His employer of 12 years, Spenard Builders Supply, wrote a letter indicating that his disability eliminated his driving position, and that they were unable to find another position that would accommodate his needs.  Indeed, the Veteran reported that he could not be around heavy machinery at work due to falling from peripheral neuropathy and that his speech was slurred so it was hard for others to understand him on the telephone.  His employer also noted that the Veteran had difficulty typing on the computer due to his tremors.  

In May 2014 the Veteran underwent VA examination in connection with his claim and was noted to have a staggering gait with reduced reflexes.  The VA examiner noted that the Veteran had essential tremors that significantly affected his functional ability.  The Veteran received continuous treatment for his impairments throughout the pendency of the appeal, and he had a brain implant placed to help lessen his tremors.  However, he continues to have functional difficulties; during treatment he was noted to have slurring speech and difficulty swallowing.  The Veteran's wife testified at the hearing that they would need the emergency medical technicians to revive the Veteran after he had high blood sugars or high blood pressure, which was noted in the record.  

The Veteran's treating physician at VA noted that the Veteran was unable to hold any type of employment because he was unable to perform his personal care and because his tremor interfered with every imaginable activity.  A separate letter from the same VA physician noted that the Veteran was unable to drink water without assistance, and that hobbies were difficult to perform because he has been unable to work with instruments.  

Upon review, the Board finds significant the statements from the Veteran that he is unable to work due to his service-connected disabilities and that he has not worked since May 2013 after leaving his truck driving position.  The Board also assigns significant probative weight to the July 2013 and November 2013 statements from the Veteran's treating physician that the Veteran's tremors and diabetes mellitus rendered him unable to obtain and maintain gainful employment.  Lastly the Board assigns significant probative weight to the third party statements from the Veteran's employer and family describing his limitations and inability to work due to his service-connected disabilities.  The Board finds the competent, probative evidence demonstrates that the Veteran is totally disabled due to his service-connected disabilities.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation throughout the pendency of the appeal and a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Entitlement to a TDIU is granted.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


